Citation Nr: 0330503	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  95-40 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES


1. Entitlement to an increased (compensable) rating for left 
ear hearing loss.

2. Entitlement to a compensable initial rating for 
mastoiditis of the left ear.

3. Entitlement to a compensable rating for tinnitus of the 
left ear, prior to June 10, 1999.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted service connection for 
mastoiditis of the left ear and service connection for left 
ear tinnitus, each noncompensably rated, and continued a 
noncompensable rating for left ear hearing loss.  The veteran 
has appealed for favorable resolution.

In a May 20, 1998 decision, the Board denied compensable 
ratings for each of the above listed disorders.  In September 
1998, the Acting Chairman of the Board denied the veteran's 
motion for reconsideration.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In an order dated May 19, 1999, the CAVC 
granted a Joint Motion to Vacate and to Remand (hereinafter 
referred to as the Joint Motion) and remanded the case to the 
Board for readjudication.  In November 1999, the Board 
remanded the case to the RO for additional development 
consistent with the CAVC order.

The Joint Motion (p. 13) requests that the Board consider a 
claim for service connection for schizophrenia or brain 
damage secondary to left ear mastoiditis.  The claims files 
reflect that in March 1999 and again in September 1999, the 
veteran's attorney had submitted claims for service 
connection for various mental and organic brain disorders.  
In a March 2000 letter to the RO, the veteran revoked his 
attorney's representation and in an April 2003 letter to the 
RO, the veteran insisted that he never made such service 
connection claims and reiterated that he had revoked the 
attorney's authority to represent him.  Thus, the claims for 
service connection for schizophrenia or brain damage 
secondary to left ear mastoiditis have been withdrawn by the 
veteran and need not be addressed further.

The veteran has not requested a hearing.

In a December 2002 Decision Review Officer Decision, a 10 
percent rating was assigned for left ear tinnitus effective 
from June 10, 1999.  Inasmuch as a schedular rating higher 
than 10 percent is not available for tinnitus, the Board will 
consider entitlement to a compensable rating for tinnitus 
only for the earlier portion of the appeal period, that is, 
prior to June 10, 1999.  See Fenderson v. West, 12 Vet. App. 
119, 126-7 (1999).  The Board has thus recharacterized the 
issue shown on page 1 to reflect this change.

The Joint Motion contains an allegation that all of the 
veteran's service-connected disabilities warrant a 100 
percent rating.  The Board construes this to be a claim for a 
total disability rating for compensation purposes based on 
individual unemployability (hereinafter TDIU) as well as a 
claim for increased ratings.  The Board refers this TDIU 
claim to the RO.  If the veteran does not desire a TDIU 
rating, he is invited to contact the RO and withdraw the 
claim.  

The claim for compensable ratings for residuals of left ear 
mastoiditis and for left ear hearing loss will be addressed 
in the REMAND portion of the decision.  


FINDING OF FACT

Recurrent tinnitus has been medically linked to active 
service.  


CONCLUSION OF LAW

For the period prior to June 10, 1999, the criteria for 
compensable evaluation for tinnitus have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003); Wanner v. Principi, 17 Vet. App. 4 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In a January 2003 supplemental statement of the case (SSOC), 
the RO provided a copy of the relevant provisions of the 
VCAA; however, as stated in that SSOC, VA will discontinue 
providing assistance in obtaining evidence for a claim if the 
evidence obtained indicates that there is no reasonable 
possibility that further assistance would substantiate the 
claim.  In this case, the claim is essentially one for an 
earlier effective date for a compensable rating for tinnitus.  
As the decision below is favorable to the veteran, the Board 
deems there to be no further duty, under Quartuccio, to 
notify the veteran of the allocation of the burden of 
producing evidence to substantiate the claim. 



I.  Factual Background

A maximum 10 percent evaluation for left ear tinnitus has 
already been assigned effective from June 10, 1999.  
Therefore, the Board need not consider that portion of the 
appeal period.  The Board will address only the portion of 
the appeal period prior to June 10, 1999.

The veteran's SMRs indicate that he was treated for an ear 
infection during active service.  No head injury, concussion, 
or acoustic trauma was noted to have occurred at any time 
during active service.  Service connection for left ear 
hearing loss disability due to ear infection was established 
in 1958 and a noncompensable rating was assigned.  

A May 1994 private audiometry evaluation notes that the 
veteran complained of bilateral tinnitus for several years.  

In August 1994, the veteran reported a constant cluster of 
high pitches on a field of white noise.  
 
A September 1994 VA audiometry examination report reflects a 
history of tinnitus associated with an in-service ear 
infection.  The veteran complained of constant loud high-
pitched tinnitus of both ears that had its onset in 1955 with 
his first ear infection.

In October 1994, the RO established service connection for 
left ear tinnitus and assigned a noncompensable rating under 
Diagnostic Code 6260.  

In May 1998, the Board denied a compensable rating for 
tinnitus on the basis of no history of head injury, 
concussion, or acoustic trauma.  The CAVC later vacated that 
decision and remanded it for readjudication.  



II.  Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2003).

Under the prior provision of the rating schedule, persistent 
tinnitus, as a symptom of head injury, concussion, or 
acoustic trauma, warranted a 10 percent evaluation.  
38 C.F.R. § 4.87a, Diagnostic Code 6260 (effective prior to 
June 10, 1999).  Under the revised provision, recurrent 
tinnitus warrants a 10 percent rating.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (effective June 10, 1999).  The prior 
provision of the rating schedule may no longer be applied, 
however, as it has been invalidated by the CAVC.  Wanner v. 
Principi, 17 Vet. App. 4 (2003),

In Wanner, the CAVC invalidated the earlier version of 
Diagnostic Code 6260 to the extent that compensation was 
denied where recurrent tinnitus was not shown to be due to 
head injury, concussion, or acoustic trauma.  Thus, in this 
case, because the benefit had been denied on that basis, 
there is no longer any legal barrier to a grant of a 
compensable rating for tinnitus for that portion of the 
appeal period prior to June 10, 1999.  The Board therefore 
grants a compensable rating for recurrent tinnitus for that 
portion of the appeal period prior to June 10, 1999. 



III.  Extraschedular Consideration

The Board will defer consideration of an extraschedular 
rating until the RO has addressed the referred TDIU claim and 
the matters contained in the REMAND portion of the decision.  
38 C.F.R. § 3.321(b)(1) (2003).


ORDER

A compensable rating for tinnitus prior to June 10, 1999, is 
granted.  


REMAND

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The Joint Motion directed a re-examination to determine 
whether any service-connected left ear disability had 
undergone an increase in disability.  During the November 
2002 ear disease compensation and pension examination, the 
examiner detected vertigo; however it is unclear whether the 
examiner meant to attribute this to service-connected 
residuals of mastoiditis or other inservice ear infection.  
Because compensable ratings exist for symptoms as dizziness 
and staggering, this must be developed further prior to 
adjudication.  Thus, the report must be returned to the 
examiner, along with the claims files, for an addendum 
opinion.  

With respect to the claims for compensable ratings for left 
ear mastoiditis and for left ear hearing loss disability, in 
a March 13, 2003, letter, the RO notified the veteran that he 
could submit additional evidence to support his claims, but 
that any such evidence should be submitted within 30 days.  
The 30-day limit has recently been struck down.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter referred to as the Court.) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
during the remand period, the RO must inform the veteran and 
his representative that notwithstanding the information 
previously provided, a full year is allowed to respond to the 
March 13, 2003, VCAA notice.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
additional relevant treatment received 
since November 2002.  The RO should then 
take all necessary steps to obtain copies 
of those records and advise the veteran 
if the records are not obtained.  

2.  The RO should return the claims file 
to the examiner who conducted the 
November 2002 VA ear disease examination.  
If that examiner is not available, a 
qualified substitute may be used.  The 
examiner should review the file and note 
such review in her/his report.  The 
examiner is asked to express whether it 
is at least as likely as not that the 
veteran's vertigo was caused or increased 
by any service-connected disability or 
in-service ear infection.  All special 
studies or tests indicated should be 
performed.  A rationale for any 
conclusion should be provided in a 
legible report.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should determine whether 
further adjudication for vertigo is 
necessary and/or whether extraschedular 
consideration is appropriate.  The RO 
should again review the record and re-
adjudicate the claims for compensable 
ratings for left hear hearing loss 
disability and for residuals of left ear 
mastoiditis.  If the benefits sought 
remain denied, the veteran and his 
representative (if any) should be 
furnished an SSOC and given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



